Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 1 of 43 PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION



 OSCAR INSURANCE COMPANY
 OF FLORIDA,
                                                       CASE NO.:
                        Plaintiff,

 vs.

 BLUE CROSS AND BLUE SHIELD OF
 FLORIDA, INC., d/b/a Florida Blue; HEALTH
 OPTIONS INC., d/b/a Florida Blue HMO; and
 FLORIDA HEALTH CARE PLAN INC., d/b/a
 Florida Health Care Plans,

                        Defendants.

 _________________________________________/

                                       COMPLAINT

                           (INJUNCTIVE RELIEF SOUGHT)

        Plaintiff Oscar Insurance Company of Florida (“Oscar” or “Plaintiff”) brings this

 civil action for injunctive relief and damages under the antitrust laws of the United States

 and the State of Florida and the common law of the State of Florida against Defendants

 Blue Cross and Blue Shield of Florida, Inc., d/b/a Florida Blue; Health Options Inc., d/b/a

 Florida Blue HMO; and Florida Health Care Plan Inc. (collectively, “Florida Blue” or

 “Defendants”). Plaintiff alleges based upon personal knowledge as to facts pertaining to

 itself, and upon information and belief as to all other matters as follows:
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 2 of 43 PageID 2




                                NATURE OF THE ACTION

        1.      This action arises out of the improper, unlawful and anticompetitive

 conduct by Florida Blue to stifle competition in Florida for the sale of individual health

 insurance plans and products in compliance with the Patient Protection and Affordable

 Care Act of 2010 (“ACA”), a key cornerstone of extending health care to all Americans,

 regardless of health status.

        2.      Florida Blue, the entrenched monopolist in Florida, holds approximately a

 75 percent share of individual ACA insurance plans sold statewide and a significantly

 higher share in portions of the state, including the Orlando metro area, where prior to the

 current enrollment period Florida Blue faced only a single competitor serving the four

 counties that comprise the Orlando metro area.         In fact, since 2015, major insurers

 including Aetna, Humana, Cigna and UnitedHealthcare, have left the market, leaving

 Florida consumers little choice but to pay Florida Blue’s steadily increasing rates. Oscar

 is poised to change that.

        3.      Oscar, one of the country’s fastest growing health insurance companies,

 uses technology and a customer-first approach to make health care affordable and

 accessible to its roughly 230,000 members. Oscar has had significant success bringing

 down health insurance prices and providing consumers with a superior experience in the

 health care system in the states outside Florida it has entered.

        4.      Beginning with the annual enrollment period that started on November 1,

 2018, Oscar is now selling ACA plans in the Orlando metro area and is offering

 innovative plans at lower prices than Florida Blue. For example, in Orange County,



                                               2
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 3 of 43 PageID 3




 Oscar offers plans in the most popular plan categories with premiums that are $16-36 less

 expensive per month, or roughly $190-430 less per year, than the comparable Florida

 Blue plans. Oscar’s plans also offer richer features than its competitors, like free 24/7

 telemedicine and dedicated concierge teams. And Oscar’s entry into the Orlando metro

 area is just the beginning—Oscar has in motion plans to begin selling insurance in other

 markets, including in the Jacksonville and Tampa metro areas as soon as next fall.

        5.      Faced with a major threat to its monopoly profits, Florida Blue responded

 by implementing a blatant scheme targeted at Oscar to keep it out of the state, thereby

 causing Florida consumers to continue to pay more for health insurance coverage. First

 and foremost, the scheme involves denying Oscar access to insurance brokers upon

 whom consumers rely to advise them of their insurance options. Florida Blue has a

 company policy—brazenly displayed on its website—that no broker may sell Florida

 Blue’s individual plans unless that broker agrees to sell only Florida Blue’s individual

 plans. Florida Blue wrongfully uses its monopoly power to compel brokers to sell only

 its plans when industry standards require independent brokers to find the best options for

 consumers’ needs. Second, during the very same week in October 2018 in which Florida

 Blue learned Oscar’s plans are lower-priced than its own, Florida Blue moved to

 aggressively enforce this exclusivity policy against Oscar by systematically contacting

 brokers who have signed contracts with and been appointed as brokers by Oscar to

 threaten them with permanent termination. In one email to brokers, Florida Blue said

 “[you] will have 48 hours to terminate your Oscar appointment or we will terminate

 your Florida Blue appointment with no eligibility of reappointment with us.”



                                             3
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 4 of 43 PageID 4




        6.      Florida Blue’s monopoly power in Florida makes its scheme devastating

 to a new entrant like Oscar, as well as deeply injurious to Florida consumers. Brokers

 face losing the right to sell Florida Blue plans in all product lines throughout the entire

 State of Florida if they decide to sell Oscar plans in the Orlando metro area. This

 anticompetitive leverage is greatest for the most successful brokers in the state, those

 with the largest client bases and those who operate in the regions, like Orlando, where

 Florida Blue has an especially dominant market position today. Several brokers have

 explained they have no choice but to stay with Florida Blue:

    •   “I just got word that any Florida Blue agents who will be contracting with
        Oscar will be terminated immediately. . . . I have a very large book with Blue
        and Oscar is not in my area here. Losing our Blue Contract would be a
        financial disaster.”

    •   “Unfortunately I need to rescind my request, as Florida Blue has informed
        me that they will cancel my contract if they see new appointments for any
        products in any area of Florida. This would be highly detrimental as they
        would be keeping most of my book of business.”

    •   “This is a request to terminate my Oscar contract as I am also appointed
        with FL blue and they can only allow captive agents to work with them.”

        7.      Florida Blue’s coercion of brokers not to deal with new entrants like Oscar

 stymies those entrants’ ability to compete. Brokers are a critical sales channel in health

 insurance markets for new entrants in all states, and this is especially so in Florida where

 brokers are more popular with consumers than in many other regions of the country.

 Given Florida Blue’s dominant market share in Florida (and even larger share in

 Orlando), brokers with the largest existing client bases have an overwhelming incentive

 to sell Florida Blue’s plans and cannot afford not to sell Florida Blue’s plans.

 Consequently, Florida Blue’s insistence that brokers sell only Florida Blue plans


                                              4
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 5 of 43 PageID 5




 necessarily forecloses Oscar from access to brokers responsible for selling the vast

 majority of ACA plans in the Orlando metro area. Oscar will suffer the same fate in

 other Florida metro areas it intends to enter, where Florida Blue holds similar

 exclusionary power as a result of its high share of plan sales.

        8.      Beyond the harm to competition derived from seeking to exclude a new,

 innovative competitor with lower-priced products from the marketplace, Florida Blue’s

 scheme undermines a key function of the ACA health insurance marketplace. One of the

 principal purposes of the ACA is to provide consumers with more choices. Independent

 brokers serve a valuable public purpose in explaining options and helping consumers

 navigate health insurance exchanges so that they make informed, educated choices about

 which plan is best for them and their families. But Florida Blue is attempting to force all

 independent brokers in Florida to become captive brokers beholden to Florida Blue. If

 successful, Florida Blue will eliminate the independence of the largest brokers (and the

 valuable services they provide) in the Orlando metro market, such that consumers no

 longer will have access to objective advice about the full range of their insurance options.

 Brokers will not review the options of insurers with consumers, but instead will merely

 help them renew their Florida Blue plans each year.

        9.      The consequences for Oscar already have been severe. Under pressure

 from Florida Blue, more than 190 brokers (and counting) backed out of agreements to

 sell Oscar’s plans once they were threatened with termination by Florida Blue. Because

 this coercive pressure was applied only one week before the beginning of the open

 enrollment period—the only six weeks during which health insurers selling individual



                                               5
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 6 of 43 PageID 6




 ACA plans can sign up customers for the entire following year—Oscar had limited

 opportunity to respond to this blatantly anticompetitive tactic. Even before the recent

 round of cancellations, other major brokers, including many of the largest and most

 successful brokers servicing the Orlando area, refused even to discuss dealing with Oscar

 out of fear of losing Florida Blue’s business. In total, only about a quarter of the local

 brokers in the Orlando metro area, and very few of the brokers with the type of large

 client bases necessary for success, have been appointed by Oscar, which is far fewer

 appointed than in other markets Oscar has entered.           Based on the success it has

 experienced with the limited number of brokers it has appointed in Orlando, Oscar has

 every reason to believe that Florida Blue’s exclusivity policy is depriving it of the means

 to compete for a substantial majority of the ACA business in Orlando. In fact, Oscar has

 sold only a fraction of the plans to date in Orlando that it expected to sell based on its

 experience in other markets, even as its performance with the limited universe of brokers

 who have agreed to offer Oscar has been quite positive.

        10.     While Florida Blue’s scheme is causing harm in the Orlando market right

 now, its ramifications extend throughout Florida. Oscar plans to enter other Florida

 markets next year, including the Jacksonville and Tampa metro areas. Entering new

 insurance markets requires substantial advance work—beginning over a year before the

 open enrollment period—that includes contracting with hospitals, physicians and

 specialists to build provider networks, as well as attracting local brokers, and filing rate,

 plan, and network information for approval by state regulators.          Oscar’s ability to

 negotiate favorable rates with providers and attract brokers are both directly impacted by



                                              6
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 7 of 43 PageID 7




 how many insureds it has in Florida, as is its ability to recover the significant fixed costs

 of building new provider networks and marketing itself to consumers. At the moment, all

 major providers and brokers in Florida are dependent on Florida Blue. Florida Blue’s

 scheme is designed to maintain its monopoly by ensuring Oscar and other potential new

 entrants cannot obtain the volume of business necessary to achieve a minimum efficient

 scale that will allow them to become viable competitors.

        11.     The effects of Florida Blue’s scheme are designed to and will have the

 effect of keeping Oscar out of the Orlando metro area and other major metro areas, and

 preserving the high prices and monopoly profits that Florida Blue now reaps. The lack of

 scale will prevent Oscar from negotiating reasonable provider contracts in the Orlando

 metro area and other markets for 2020 and beyond that are necessary to provide low-cost

 alternatives to consumers.

        12.     Another component of Florida Blue’s scheme is to ensure that new

 entrants like Oscar cannot make up for the lack of access to local brokers by turning to

 out-of-state brokers to sell their insurance plans in Florida. Specifically, Florida Blue has

 announced to brokers that it does “not appoint agents who reside out of state to sell

 individual products.” In other words, to soften the blow of strong-arming local brokers

 out of selling insurance plans offered by Florida Blue’s competitors, Florida Blue has

 taken measures to protect those same brokers from their out-of-state competitors.

 Significantly, the inability to work with Florida Blue, the largest insurer in the state,

 heavily deters out-of-state brokers from operating in Florida at all. The effect is to deny




                                              7
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 8 of 43 PageID 8




 the services of out-of-state brokers to new entrants such as Oscar and preserve Florida

 Blue’s monopoly from disruption.

        13.     Florida Blue’s actions are those of a monopolist that believes it can get

 away with this type of anticompetitive conduct because it is too powerful to be told no.

 As a result of Florida Blue’s anticompetitive conduct, Oscar’s sales are substantially

 lower than they would have been but for Florida Blue’s misconduct. Moreover, unless

 Florida Blue’s anticompetitive conduct is enjoined, Oscar will suffer irreparable harm for

 which it has no adequate remedy at law, including lost goodwill, lost opportunities and

 potentially its very viability in Florida, not only in the Orlando metro area, but in

 additional metro areas and counties in Florida it plans to enter in the future.

        14.     In turn, Florida Blue’s actions have harmed the entire insurance

 marketplace in Florida by deterring and preventing new insurers, like Oscar, from

 entering Florida markets. Florida Blue’s anticompetitive conduct offends the public

 interest because it deprives consumers of the benefits of a free and competitive market,

 which would otherwise include new and innovative insurance plans, more choices, lower

 premiums and better services.

                                       THE PARTIES

   I.   Plaintiff

        15.     Plaintiff Oscar Insurance Company of Florida is a Florida corporation with

 its principal place of business at 295 Lafayette Street, New York, NY 10012. Oscar’s

 affiliates are currently accepting health insurance customers for the 2019 plan year in

 New York, New Jersey, California, Texas, Ohio, Tennessee, Arizona, and Michigan.



                                               8
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 9 of 43 PageID 9




 Oscar also now offers for the first time health insurance plans in Lake County, Orange

 County, Osceola County and Seminole County, in the Orlando, Florida metro area, with a

 starting coverage date of January 1, 2019.

  II.   Defendants

        16.     Blue Cross Blue Shield of Florida, Inc. is a Florida corporation with its

 principal place of business at 4800 Deerwood Campus Parkway, Jacksonville, FL 32246.

 Blue Cross Blue Shield of Florida, Inc. is an independent licensee of the Blue Cross and

 Blue Shield Association. Blue Cross Blue Shield of Florida, Inc. sells health insurance

 plans across Florida, including in Lake County, Orange County, Osceola County and

 Seminole County, in the Orlando, Florida metro area.

        17.     Health Options Inc. is a Florida corporation with its principal place of

 business at 4800 Deerwood Campus Parkway, Jacksonville, FL 32246. Health Options

 Inc. is an independent licensee of the Blue Cross and Blue Shield Association. Health

 Options Inc. sells health insurance plans, specifically Health Maintenance Organization

 (“HMO”) plans, across Florida, including in Lake County, Orange County, Osceola

 County and Seminole County, in the Orlando, Florida metro area.

        18.     Florida Health Care Plan Inc. is a Florida corporation with its principal

 place of business at 1340 Ridgewood Avenue, Holly Hill, FL 32117. Florida Health Care

 Plan Inc. is an independent licensee of the Blue Cross and Blue Shield Association.

 Florida Health Care Plan Inc. sells health insurance plans across Florida, including in

 Lake County, Orange County, Osceola County and Seminole County, in the Orlando,

 Florida metro area.



                                              9
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 10 of 43 PageID 10




             19.   Defendants’ actions described in this Complaint are part of, and in

   furtherance of, the unlawful conduct alleged herein, and were authorized, ordered and/or

   done by Defendants’ various officers, agents, employees or other representatives while

   actively engaged in the management of Defendants’ affairs, within the course and scope

   of their duties and employment, and/or with the actual, apparent and/or ostensible

   authority of each Defendant.

                                 JURISDICTION AND VENUE

             20.   This court has federal question jurisdiction under 28 U.S.C. §§ 1331 and

   1337 for the claims in this action filed under Sections 4 and 16 of the Clayton Act (15

   U.S.C. §§ 15, 26) for damages and to secure injunctive relief against Florida Blue for

   violations of Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1 and 2), as alleged

   herein.

             21.   This court has supplemental jurisdiction under 28 U.S.C. § 1367 over the

   remaining state law claims as those claims arise out of the same matters and transactions

   that give rise to the federal law claims over which this Court has federal question

   jurisdiction.

             22.   Venue is proper in this judicial district under Section 12 of the Clayton

   Act, 15 U.S.C. § 22, as well as 28 U.S.C. § 1391. Defendants’ principal places of

   business are within this district, and Defendants have engaged in anticompetitive

   behavior in this district, as alleged herein.

             23.   Defendants’ actions described in this Complaint are within the flow of and

   substantially affect interstate commerce. Defendants’ activities foreseeably restrained



                                                   10
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 11 of 43 PageID 11




   interstate commerce by foreclosing out-of-state health insurance plan providers and

   brokers from competing in Florida.

                                     FACTUAL ALLEGATIONS

    I.    Individual ACA Insurance Plans in Florida

          24.     Health care is a significant concern for many Americans. A recent Kaiser

   Family Foundation survey found that a majority of Floridians view health care as “very

   important” and 26 percent of Floridians rank it as the “most important issue,” a higher

   percentage than any other issue.      In particular, health care costs continue to be an

   important issue for Floridians. The same Kaiser Family Foundation survey found that,

   when asked to explain why health care is the most important issue, consumers most

   frequently identified costs as the concern.

          25.     Enacted on March 23, 2010, the central goal of the ACA is “to create a

   more transparent, competitive marketplace that gives consumers more information about

   their health insurance options and ensures better value for their premium dollars.” Health

   Plan Finder Data, Centers for Medicare & Medicaid Services, The Center for Consumer

   Information & Insurance Oversight. The ACA governs the sale of, and in some cases

   subsidizes consumers’ purchase of, individual insurance plans, which are health

   insurance plans that a person buys on his or her own as opposed to through an employer

   or association. As the U.S. Department of Health and Human Services (“HHS”) has

   explained, the paramount goal of the federal exchange is “to foster issuer competition,

   facilitate consumers’ comparison shopping, and ensure affordability through financial

   assistance,” Health Insurance Marketplace Premiums After Shopping, Switching, and



                                                 11
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 12 of 43 PageID 12




   Premium Tax Credits, 2015-2016, Health and Human Services, Office of the Assistant

   Secretary for Planning and Evaluation (April 12, 2016), and to “foster competitive

   environments in which consumers can choose from a number of affordable and high

   quality health plans.” Issue Brief, Health and Human Services, Office of the Assistant

   Secretary for Planning and Evaluation (July 30, 2015). That is why HHS proposed to

   spend roughly $1.7 billion in 2018 to operate the federal exchange (covering 34 states,

   including Florida) to “allow individuals . . . to compare health plan options, see if

   financial assistance with premiums and cost sharing is available, and purchase coverage.”

   Justification of Estimates for Appropriations Committee, Health and Human Services,

   Centers for Medicare & Medicaid Services, Fiscal Year 2018.

          26.    Individuals and families who buy individual ACA insurance plans have no

   reasonable alternatives, because generally they cannot secure health insurance through

   other means, e.g., employer-sponsored coverage, Medicare or Medicaid. Consumers

   who already have health insurance through employers or a federal program do not

   purchase individual ACA insurance plans.

          27.    In plan year 2018, roughly 1.75 million Floridians purchased individual

   ACA insurance plans, the highest number of any state in the country. Florida Blue’s

   public filings indicate that it sold 1.3 million individual ACA plans in 2018, which

   corresponds to a statewide market share of 75 percent. Approximately 10-12 percent of

   all individual ACA insurance plan enrollees nationwide are Floridians.         A similar

   number is expected to enroll for plan year 2019.




                                              12
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 13 of 43 PageID 13




              28.      Enrollees select a plan for 2019 coverage during the open enrollment

       period, which runs between November 1, 2018 and December 15, 2018. Coverage for

       plans purchased during this open enrollment period starts on January 1, 2019. In the

       lead up to and during the enrollment period, health insurance companies devote

       significant resources and money to attracting enrollees, including recruiting brokers,

       because their performance during this six-week period determines their total revenues

       for the entire following year.

   II.        The Role and Importance of Brokers

              29.      Brokers play a crucial role in driving policy sales in Florida, more so than

       in other states, which typically have far fewer brokers. 1 To date in the Orlando metro

       area, even with Florida Blue’s exclusionary conduct, 73 percent of Oscar’s policy sales

       have come through brokers compared to 40 percent nationally.

              30.      Brokers must be licensed by the state to sell insurance.                    To become

       licensed, brokers must complete 60 hours of insurance and ethics education coursework

       and pass a written examination. See Fl. Stat. Ann. §§ 626.241, 626.221, 626.8311.

       Brokers receive income either through customer fees or through commissions received

       from an insurance company. Though the amount and structure of payments varies from

       insurer to insurer, compensation from insurance companies typically is tied to the

       number of plans brokers sell.




   1
       In Florida, the terms “broker” and “agent” are used interchangeably in the health insurance context.




                                                          13
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 14 of 43 PageID 14




         31.     According to the National Association of Health Underwriters, a trade

   association representing over 100,000 insurance brokers and agents nationwide, brokers

   “help millions of consumers by guiding them through the complexities of health

   insurance purchasing and enrollment, while ensuring they get the best policy at the most

   affordable price.” Brokers do so by “seek[ing] to understand each personal situation to

   create recommendations that complement a client’s financial and medical security

   needs.” Because consumers rely on brokers as expert personal insurance advisors,

   Florida law recognizes insurance brokers as fiduciaries of their customers and obligates

   brokers to provide their clients accurate advice about insurance plans and coverage.

         32.     Thus, independent brokers offer consumers valuable services because they

   provide one-stop shopping and information about multiple insurers’ competing plans, as

   well as expertise and advice as to which plan to select. An important part of the strategy

   of any new entrant into a local health insurance market is to market its offerings to

   licensed brokers and to convince them to be “appointed”—meaning legally permitted to

   sell policies for a particular insurer in return for a commission—by the new entrant.

   This is especially true in Florida, where the broker sales channel is particularly large and

   an unusually high percentage of all individual insurance plans are sold through brokers.

         33.     While individual ACA insurance plans are sold by different types of

   brokers, including brokers working at call centers and at online health businesses, local

   brokers, i.e., those with a physical presence in the relevant sales area, play a critical role

   in the marketplace because consumers’ decisions are often relationship-driven. Oscar’s

   experience in Orlando demonstrates that local brokers have a far greater ability to guide



                                                14
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 15 of 43 PageID 15




   the decisions of local residents than out-of-state or out-of-area brokers. In other words,

   many consumers strongly prefer the advice of local brokers whom they interact with in

   person, rather than brokers who communicate with them solely from a call center or

   through the Internet. Insurance plan sales are also driven heavily by consumer referrals,

   and local brokers create more referrals.

          34.     Brokers in general, and local brokers in particular, offer significant

   benefits to insurers selling individual ACA insurance plans, including by providing more

   marketplace exposure and sales representative coverage than insurers are able to

   generate on their own. Local brokers spend significant resources marketing to residents

   in their community and building relationships of trust over many years. To date in the

   Orlando metro area, of the individual ACA insurance policies sold by brokers for Oscar,

   nearly 80 percent have come from brokers with operations in that area.

          35.     Certain large brokers, often called contracted general agents (i.e., large

   entities that provide administrative services and support to local brokers), play a

   particularly important role because they account for a large volume of the covered lives

   in the Orlando metro area either through their own policy sales or the sales of the

   brokers to which they provide services. Oscar has been particularly unsuccessful in

   engaging these types of brokers because they cannot risk termination by Florida Blue

   across the entire state.

          36.     Brokers are thus a vital source of customers for insurance companies that

   offer individual insurance plans under the ACA in Florida. Without access to brokers,

   insurance companies cannot effectively compete.



                                              15
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 16 of 43 PageID 16




   III.   Florida Blue’s Dominance

          37.    Competition in the sale of individual ACA insurance plans throughout

   Florida has diminished as the number of insurers selling those plans has declined. Major

   insurers like Aetna, Humana, Cigna and UnitedHealthcare stopped selling individual

   ACA plans in Florida between 2015 and 2017, and Florida Blue absorbed the bulk of the

   consumers they left behind.

          38.    Competition in the individual market is even more limited in certain metro

   area markets. With the addition of Oscar in 2019, the number of insurance companies

   offering such plans in all four of the Orlando metro area counties will rise to three.

          39.    As other insurance companies exited, Florida Blue steadily gained share,

   far eclipsing any other competitor. Florida Blue held approximately 75 percent of the

   market for individual ACA plans statewide in 2018. Its share is even higher in the

   Orlando metro area, where its faces almost no competition.

          40.    As a result of its market power and stranglehold on brokers, Florida Blue

   is able to charge supracompetitive premiums for its individual ACA insurance plans in

   the Orlando metro area. With less competition, consumers are left with fewer choices

   and higher prices.

   IV.    Oscar’s Entry

          41.    Oscar’s founding mission has been to build a technology-driven health

   care experience that makes accessing health care and navigating the complex health care

   system easy, seamless and more affordable for consumers. Oscar’s decision to enter

   Orlando comes in its sixth year serving enrollees in states across the country and stems




                                               16
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 17 of 43 PageID 17




   from its goal of bringing Oscar’s uniquely engaging member experience and superior

   technology to more consumers.

         42.     To deliver a better health care experience, Oscar has developed tools and

   resources that simplify the bureaucracy around health insurance that is often associated

   with traditional insurers.   Oscar is one of the first health insurers to integrate

   telemedicine directly into its plans, offering 24/7 access to telemedicine to enrollees at

   no additional cost. In 2017, 25 percent of Oscar enrollees used its telemedicine feature,

   eight times the national average for other large group, employer sponsored health

   insurers. Oscar also pioneered a concierge team model in the health care industry,

   which gives each enrollee a dedicated team of care guides and nurses who holistically

   support enrollees to find conveniently located, high-quality doctors, book appointments,

   understand and process claims, and answer any general questions related to their care.

   In 2017, 70 percent of Oscar members contacted and engaged with their concierge team.

         43.     Oscar’s member experience is distinguished from traditional insurers

   because of its intuitively designed mobile and web application that allow enrollees to

   manage their health care seamlessly, including searching for in-network doctors,

   booking appointments (in certain states) and accessing their health records. In fact, 43

   percent of members’ first visits to the doctor are routed through Oscar’s technology and

   customer service teams. The ability to route enrollees to the right care at the right time

   is made even more seamless because Oscar does not require referrals for enrollees to see

   specialist doctors.




                                              17
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 18 of 43 PageID 18




         44.     Because of its superior technology services and integrated benefits, Oscar

   has the most engaged health insurance plan members in the industry, with the highest

   number of online accounts and active online users (mobile and otherwise).            High

   member engagement translates to cost savings and member satisfaction, which is why

   Oscar’s member satisfaction rate is three times the industry average.

         45.     Altogether, these features make it easier and more efficient for enrollees to

   manage their health care, reducing the amount of time and stress consumers usually

   spend managing their care and leaving more time for work or family. Since 2014, Oscar

   and its affiliates have successfully brought its innovative business model to ACA

   individual plan consumers in 14 metro areas in 9 states.

         46.     As will be the case in Florida, the entry of Oscar and its affiliates has

   benefited consumers in those states by providing them more choices, lower premiums

   and services not offered by other insurers. By focusing on technology and service,

   Oscar can keep plan members’ costs low. As a result, Oscar is usually less expensive

   than traditional insurers, including Florida Blue, while providing comparable coverage

   and a high quality of care.

         47.     Nearly all of Oscar’s individual ACA insurance plans in the Orlando

   metro area are less expensive than alternatives offered by the Florida Blue plans.

   Oscar’s plans are often the lowest-priced plans available, while many of Florida Blue’s

   plans are among the most expensive.

         48.     For example, plans available to Florida residents on the federal ACA

   exchange are divided into “metal” tiers that correspond to a specific percentage level of



                                              18
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 19 of 43 PageID 19




   cost sharing between the insurer and the insured, with “Bronze,” “Silver” and “Gold”

   plans being the most popular plan categories.        Gold plans typically require higher

   monthly premiums than Bronze and Silver plans, but cover a higher percentage of the

   insured’s medical bills. Both Oscar and Florida Blue offer all three types of plans in the

   Orlando metro area, and at each level, Oscar’s monthly premiums are regularly

   significantly lower than comparable Florida Blue plan premiums. Thus, an individual

   purchasing an Oscar plan could save many hundreds of dollars a year.

         49.     These benefits already are available to consumers in the Orlando metro

   area with Oscar’s entry this year. Absent Florida Blue’s exclusionary conduct, they may

   be available to consumers in Jacksonville and Tampa as soon as 2020. Oscar intends to

   enter each of those markets and has taken significant affirmative steps to do so in 2020,

   including: (1) conducting market research; (2) negotiating with health care providers to

   build a competitive network of hospitals, physician groups and other ancillary care

   facilities; and (3) preparing financial analysis regarding the viability and profitability of

   entry. Oscar has invested, and continues to invest, significant money and resources on

   these efforts. Oscar’s deadline for entering these markets next year is fast approaching.

   Oscar would need to execute agreements with health care providers, and file for

   approval of its insurance plan offerings and expansion proposal with federal and state

   agencies by May 2019, well before which all of the above efforts must be completed.

   Thus, time is short.




                                               19
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 20 of 43 PageID 20




                  FLORIDA BLUE’S UNLAWFUL SCHEME TO EXCLUDE OSCAR

            50.     Florida Blue is well aware that Oscar is a threat to upend the traditional

   insurance model and undercut Florida Blue’s dominance. Upon learning that Oscar

   planned to enter the Orlando market, Florida Blue regarded Oscar to be a major threat to

   its monopoly, and turned its focus on how best to respond to Oscar’s entry into Florida.

   In response to this threat, Florida Blue launched a targeted campaign to prevent Oscar’s

   successful entry in Orlando specifically and Florida more generally through unlawful

   exclusionary conduct.

    I.      Coercion of Brokers into Anticompetitive Exclusive Agreements

            51.     Florida Blue makes no secret of its exclusivity policy with respect to

   brokers that sell individual insurance plans. Its website states “Our appointment to sell

   individual products is an exclusive contract . . . .” Thus, if a broker wants to sell

   individual plans for Florida Blue, it must agree to sell only Florida Blue’s individual

   plans.

            52.     Florida Blue obtained and enforced these exclusive dealing agreements

   through coercion and intimidation, including threatening to exclude brokers from a

   significant portion of the market for individual ACA insurance plans. Because Florida

   Blue accounts for approximately 75 percent of these plans statewide and an even higher

   proportion in the Orlando metro area, brokers cannot afford to refuse Florida Blue. In

   turn, Florida Blue now holds captive the vast majority of independent brokers in the

   Orlando metro area from which other competitors, including Oscar, are foreclosed.

   Without the ability to enter and attract consumers, Florida Blue’s competitors cannot



                                                20
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 21 of 43 PageID 21




   achieve sufficient scale to negotiate favorable provider contracts and bring real,

   sustained competition to the state.

         53.     In late October 2018, with the 2019 ACA open enrollment period

   approaching, Florida Blue initiated a concerted effort to intimidate brokers into refusing

   to work with Oscar. In the very week that Oscar’s competitive pricing for 2019 plans

   became public, Florida Blue systematically contacted brokers appointed by Oscar, using

   appointment information that is publicly available on the Florida Department of

   Financial Services website. These communications threatened to permanently deny

   Oscar-appointed brokers business from Florida Blue, not only in the Orlando metro area,

   but throughout Florida, if they continued to do business with Oscar. Florida Blue’s

   behavior occurred only a week before the commencement of the Open Enrollment

   period on November 1, 2018 in which health insurance providers sign up all their

   business for the following year.

         54.     For example, on October 24, 2018, Beau Shiflet, Area Manager Central

   Florida Region for Florida Blue, sent an email to brokers threatening, “You . . . will

   have 48 hours to terminate your Oscar appointment or we will terminate your

   Florida Blue appointment with no eligibility of reappointment with us.”

         55.     In an email received by Oscar that same day, October 24, 2018, one broker

   wrote to Oscar, “This is a request to terminate my Oscar contract as I am also

   appointed with FL Blue and they can only allow captive agents to work with them.”

         56.     Similarly, on October 29, another broker explained to Oscar, “I just got

   word that any Florida Blue agents who will be contracting with Oscar will be



                                              21
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 22 of 43 PageID 22




   terminated immediately. . . . I have a very large book with Blue and Oscar is not in

   my area here. Losing our Blue Contract would be a financial disaster.”

         57.     Previously, on or around October 10, Florida Blue terminated the

   appointment of another broker who participated in a radio advertisement promoting

   Oscar. When that broker asked why his appointment with Florida Blue was terminated,

   Mr. Shiflet replied, “We saw and heard your radio program with Oscar leadership

   promoting them in the Orlando market and the recruiting of agents. This is not

   what we are looking for in our business partners.”

         58.     Florida Blue’s scheme is particularly effective because they have forced

   all of the contracted general agents in the Orlando metro area to work exclusively with

   Florida Blue. These contracted general agents account for a high percentage of the

   consumers in the Orlando metro area either through their own policy sales or the sales of

   the brokers to which they provide services. The contracted general agents refused even

   to consider Oscar and have rebuffed Oscar’s initial outreach for fear of losing business

   from Florida Blue. By forcing all of the contracted general agents in the Orlando metro

   area to serve as captive agents, Florida Blue has foreclosed access not just to their

   customers, but to all of the smaller brokers in the area that contract with them for

   services, including brokers that market themselves as independent brokers.

         59.     While employing some captive agents is not unusual, what is highly

   unusual and anticompetitive is Florida Blue, a monopolist, using its market power to

   coerce all independent brokers, including the largest and most important brokers in the

   area, to become captive agents beholden to Florida Blue. As a result of Florida Blue’s



                                             22
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 23 of 43 PageID 23




   anticompetitive scheme, more than 190 brokers (so far) have backed out of agreements

   to sell Oscar’s insurance plans. Of those, 133 terminated their appointments within the

   48 hours immediately following Mr. Shiftlet’s October 24, 2018 email. To put that

   number in perspective and highlight Florida Blue’s market power, this year Oscar’s

   affiliates have had only 14 broker terminations nationally outside of Florida. Oscar has

   thus been able to appoint only 27 percent of local brokers in the Orlando metro area,

   compared to nearly 60 percent in other markets where, as in Orlando, Oscar entered with

   competitive pricing.

         60.     The sheer percentage of brokers from which Oscar is foreclosed is

   significant, but does not tell the full foreclosure story. The brokers from which Oscar is

   foreclosed, which include contracted general agents, account for an even higher

   percentage of the policies sold and consumers in the Orlando metro area. Thus, while

   Oscar has access to only about a quarter of the brokers in the Orlando metro area, it has

   access to, and therefore the ability to compete for, even fewer policies and consumers.

   II.   Refusal to Deal with Out-of-State Brokers

         61.     Florida Blue’s website also states that “Florida Blue does not appoint

   agents who reside out of state to sell individual products.”

         62.     Through this policy, Florida Blue limits the number of brokers competing

   for individual plan sales in Florida, including the Orlando metro area. Without the

   ability to sell individual plans for Florida Blue, which dominates the market, out-of-state

   brokers—even large multistate, call-center-based brokers—have little incentive to enter

   Florida.



                                              23
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 24 of 43 PageID 24




          63.     By locking out these out-of-state brokers, Florida Blue reduces the number

   of brokers competing for sales of insurance plans and for which other insurance

   companies can turn to compete with Florida Blue.

          64.     Moreover, this in-state-only broker policy entices local brokers to enter

   into exclusive agreements with Florida Blue. Local brokers know that to amplify the

   competition-reducing effects of its exclusive agreements, Florida Blue will keep out-of-

   state brokers from competing with local brokers.

          65.     Together with its exclusivity policy, Florida Blue’s in-state-only broker

   policy helps it maintain its monopoly position.

                                     RELEVANT MARKETS

    I.    The Market for Individual ACA Insurance Plans

          66.     There is a relevant product market for individual health insurance plans

   under the ACA (“Individual Plan Market”). The outer boundaries of the Individual Plan

   Market are determined by the reasonable interchangeability of use or the cross-elasticity

   of demand between individual health insurance plans under the ACA and potential

   substitutes.

          67.     From the perspective of insurance customers, there are no reasonable

   substitutes for individual health insurance plans under the ACA because, inter alia,

   those individuals and families generally cannot secure health insurance through other

   means, e.g., employer-sponsored coverage, Medicare and Medicaid. Consumers who

   already have health insurance through employers or a federal program do not purchase,

   and often are not eligible to purchase, individual ACA insurance plans.



                                              24
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 25 of 43 PageID 25




   II.    Geographic Markets

          68.      The relevant geographic markets (the “Relevant Geographic Markets”)

   are:

                A. The Orlando metro area, consisting of Orange, Osceola, Seminole and
                   Lake counties, or alternatively, each individual county therein (“Orlando
                   Markets”);

                B. The Jacksonville metro area, consisting of Duval, St. Johns, Clay, Nassau
                   and Baker counties, or alternatively, each individual county therein
                   (“Jacksonville Markets”); and

                C. The Tampa metro area, consisting of Hillsborough, Pinellas, Pasco and
                   Hernando counties, or alternatively, each individual county therein
                   (“Tampa Markets”).

          69.      Insurers offer plans with networks of medical providers that are based on

   the metro area in which the plan is sold. Because individual insurance consumers are

   offered health plans based on where they reside and that include provider networks

   based on the metro area in which they reside, individual insurance plans outside of the

   metro areas in which they live do not provide reasonable substitutes regardless of how

   those plans are priced. Alternatively, each of the aforementioned counties is a relevant

   geographic market because individual ACA insurance plans are sold on a county-by-

   county basis.




                                               25
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 26 of 43 PageID 26




   III.   Florida Blue’s Monopoly Power

          70.     Florida Blue’s monopoly power in the Individual Plan Market in the

   Relevant Geographic Markets is evidenced directly by its abilities to: (1) charge higher

   prices than its competitors without losing share; and (2) exclude competitors and,

   therefore, restrict output.

          71.     Florida Blue’s monopoly power also is evidenced directly by its ability to

   coerce brokers into exclusive dealing arrangements in the Individual Plan Market in the

   Relevant Geographic Markets.

          72.     Florida Blue’s monopoly power is evidenced indirectly by its market

   shares in the Individual Plan Market in the Relevant Geographic Markets. In 2018,

   Florida Blue’s share of the Individual Plan Market in the State of Florida was 75

   percent, and Florida Blue’s share is even higher in the Orlando Markets. Florida Blue

   holds market leadership positions in the Jacksonville Markets and the Tampa Markets.

   IV.    Barriers to Entry and Expansion

          73.    There are high barriers to entry and expansion in the Individual Plan

   Market in the Relevant Geographic Markets.

          74.    As an initial matter, Florida Blue’s coercive exclusive dealing

   arrangements function as both a barrier to entry and expansion because they deter

   potential competitors from even attempting to enter the Individual Plan Market in the

   Relevant Geographic Markets and prevent new entrants from expanding to achieve

   sufficient scale to effectively compete with Florida Blue.




                                              26
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 27 of 43 PageID 27




         75.      Insurers must meet both federal (HHS) and Florida licensing requirements

   (Florida Office of Insurance Regulation) to offer individual ACA insurance plans in

   Florida. Certain health insurance plan types also require the approval of the Florida

   Agency for Health Care Administration. The process to obtain such approvals must

   generally begin more than ten months before plan open enrollment periods for the

   following year begin.

         76.      An insurer seeking to enter the Individual Plan Market must plan for

   months or years in advance and make significant capital investment before entering.

   Insurers must reach agreements with providers—hospitals, physicians, specialists and

   others—sufficient to provide care for the insurer’s enrollees.        Given that federal

   regulations require insurers to include a wide range of services in health insurance plans,

   and state regulations that require the availability of a wide range of health care

   providers, insurers must make arrangements with a large number of different providers.

   With an uncertain number of future enrollees, entrants have less negotiating leverage

   with doctors and hospitals, meaning they are likely to pay higher prices for care, while at

   the same time offering lower premiums to attract enrollees. Insurers must also establish

   relationships with, inter alia, pharmacies, laboratories, testing facilities and numerous

   brokers. Negotiating all of these arrangements can take months or years of protracted

   negotiation.

         77.      A new insurer must attract a substantial number of new enrollees in order

   to have a sustainable business model. The nature of insurance is that it is economical to

   spread risk across as large of a population as possible.        And health insurers face



                                              27
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 28 of 43 PageID 28




   substantial fixed costs in the form of IT, employees and office space, which can only be

   efficiently recouped with economies of scale. Consequently, a new health insurer will

   only seek to enter a new market if it is confident of attracting a sufficiently large number

   of enrollees. Medical service providers will only enter into contracts for provision of

   services at reasonable rates if the plan has a sufficiently large number of enrollees. This

   fact is critical for Oscar’s success not only in the Orlando Markets but also in the Tampa

   Markets, Jacksonville Markets and the rest of Florida.

         78.     High barriers to entry have contributed to consolidation in health

   insurance markets, as companies have found it easier to simply buy another health

   insurer rather than enter a new geographic market on their own, and new entry is

   deterred.

         79.     Recent trends establish that insurers are exiting the sale of individual ACA

   insurance plans in Florida because insurers find them unprofitable. Oscar’s entry is only

   possible because of its innovative approach to insurance, which other insurers do not

   share and could not quickly replicate.

               ANTICOMPETITIVE EFFECTS OF FLORIDA BLUE’S CONDUCT

   I.    Antitrust Injury to Oscar

         80.     As a direct result of Florida Blue’s exclusionary conduct, Oscar has

   suffered—and will continue to suffer—damage.          In order to offer health insurance

   products in a particular market, an entity must: (1) obtain a certificate of authority from

   the state regulator; (2) negotiate contracts with health care provider systems to build a

   network of hospitals, physician groups and other ancillary care facilities; (3) submit



                                               28
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 29 of 43 PageID 29




   insurance products and rates for regulator review and approval; (4) fund the insurance

   entity with enough capital in reserves to meet regulatory requirements; and (5) educate

   the market of licensed insurance brokers on the company and its insurance products to

   enlist their support in helping their clients enroll in the products.       Oscar invested

   significant time and millions of dollars to complete these steps in preparation of its entry

   into Florida, which is now being inhibited and jeopardized by Florida Blue’s

   anticompetitive actions.

         81.     In the Orlando Markets, Oscar already has been substantially foreclosed

   from brokers, a crucial path to insurance consumers, with only 27 percent of local

   brokers willing to work with Oscar, far less than in most other states. And given that the

   largest brokers are beholden to Florida Blue, those local brokers represent far less than

   27 percent of consumers represented by brokers in the area. More than 190 brokers

   cancelled their appointments to sell Oscar insurance, and many other brokers will not

   even negotiate with Oscar, all as a result of the Florida Blue’s intimidation and coercive

   behavior. The result is that Oscar lost and continues to lose sales during the current

   2019 enrollment period, which started on November 1, 2018 and runs through December

   15, 2018. Oscar also stands to lose sales in 2020 and beyond and its very future in the

   Orlando Markets is jeopardized by Florida Blue’s conduct.

         82.     In the Jacksonville Markets and Tampa Markets, Oscar is likely to suffer

   the same harm if and when it enters in 2020, as intended.           Florida Blue holds a

   monopoly position in these markets as well, and undoubtedly will engage in the same

   exclusionary conduct rather than compete with Oscar on the merits. In light of this risk,



                                               29
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 30 of 43 PageID 30




   unless Florida Blue is enjoined, Oscar may be forced to abandon its plans to enter

   additional markets in Florida, resulting in a loss of profits in those markets and a loss of

   the significant investment Oscar has expended as part of those entry plans to date.

   II.   Oscar Is Suffering Irreparable Harm

         83.     Oscar is suffering irreparable harm because of Florida Blue’s conduct.

   Specifically, Oscar’s ability to compete in the Orlando Markets has been inhibited

   because brokers have terminated—and likely will continue to terminate—their

   relationships with Oscar. As a result, Oscar has significantly underperformed its sales

   projections, selling a fraction of the total number of individual ACA insurance plans that

   it expected to sell at this point in the 2019 open enrollment period.

         84.     While independent and experienced Florida actuaries informally advised

   Oscar that it would sell approximately 70,000 individual insurance plans in the Orlando

   Markets during the 2019 open enrollment period, current data indicates that it will sell

   only a fraction of the estimated projection.

         85.     This harm is irreparable. If Oscar continues to underperform its sales

   projections, it is likely that it will not achieve the minimum efficient scale necessary for

   it to become a viable long-term competitor in the Orlando Markets.                  Oscar’s

   performance this year likely will have major repercussions on its competitiveness in

   future years. The fewer insureds it has this year, the less leverage it will have to

   negotiate favorable terms with providers, which will impact the premiums it can afford

   to charge. And any negative impact on the quality or pricing of its insurance plans—or

   even the impression thereof—will impact its reputation and ability to attract brokers and



                                                  30
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 31 of 43 PageID 31




   consumers.    The cascading effects could ultimately impact Oscar’s viability in the

   Orlando Markets.

          86.    In addition, if Oscar underperforms in the Orlando Markets, plans to enter

   other markets, including the Jacksonville Markets and Tampa Markets will be

   threatened.    Underperformance will impact Oscar’s ability to negotiate desirable

   provider networks in other areas, its ability to attract brokers in other areas, and

   ultimately its ability to attract consumers in other areas.

          87.    Finally, Oscar continues to expand its services to localities in other states

   across the country. Its underperformance in, or forced exit from, Florida could cause

   providers and brokers in other states to question whether they should do business with

   Oscar and will hinder Oscar’s ability to successfully bring its innovative products and

   services to consumers in other states.

   III.   Harm to Competition

          88.    Florida Blue is acting with the purpose and effect of unreasonably

   restraining and injuring competition in the Insurance Plan Market in the Relevant

   Geographic Markets by attempting to thwart Oscar’s entry. Florida Blue’s scheme to

   foreclose Oscar from access to brokers, which are an indispensable path to insurance

   customers, prevents Oscar and other new insurers from offering innovative and lower-

   cost insurance plans to Floridians. Additionally, Florida Blue is reducing output and

   limiting consumer choice, while also reducing quality by impeding innovation, thereby

   harming competition and the public interest.




                                                31
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 32 of 43 PageID 32




         89.     As other major insurers have exited the sale of individual ACA insurance

   plans, Florida Blue has been shielded from the price competition that characterizes a

   robust health insurance market. Studies have shown that there is an inverse correlation

   between the number of insurers in a market and premium growth in the market (i.e., the

   fewer the number of insurers the greater the premium growth), which is reflected in the

   fact that Florida Blue has steadily raised its prices without much, if any, competitive

   restraint in recent years. Studies have also shown that, unsurprisingly, many consumers

   prefer less expensive plans. On average, 65 percent of plans selected are one of the two

   lowest cost plans available in a tier.

         90.     The primary anticompetitive effect of Florida Blue’s scheme to foreclose

   Oscar from brokers is that consumers will pay more for health insurance. In the Orlando

   Markets, Oscar is offering a number of plans that are less expensive than Florida Blue

   alternatives. Consumers will suffer by not having access to the better service and

   innovative products that Oscar provides and that would be unlocked by real competition.

         91.     In Orange County, for example, Oscar offers three plans in the Bronze

   metal tier, all of which are less expensive than all other competitors’ offerings. The

   lowest price Florida Blue plan for a 40-year-old individual in the Bronze metal tier costs

   approximately 10 percent, or $36, more per month, and roughly $430 more per year, in

   premiums alone. In the Silver metal tier, which most Florida consumers purchasing

   plans on the federal exchange select, Oscar has two plans that are less expensive than all

   other competitors’ offerings. The most affordable Florida Blue plan in the Silver metal

   tier costs approximately $16 more per month, or roughly $192 more per year. And in



                                              32
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 33 of 43 PageID 33




   the Gold metal tier, Oscar’s plan is priced lower than all four Florida Blue plans. Some

   of Florida Blue’s plans in Orange County cost several hundred dollars per month more

   than other competitors’ plans.

         92.     Much is the same in Osceola, Seminole and Lake Counties, and Oscar

   would aim for the same in the Jacksonville Markets and Tampa Markets. Oscar plans

   are usually among the lowest priced plans in a particular local market and considerably

   less expensive than those of local incumbents like Florida Blue.

         93.     By forcing brokers to become captive agents, Florida Blue’s exclusive

   dealing arrangements with brokers prevent consumers from learning about Oscar’s

   lower premiums or the numerous innovations in Oscar’s insurance plans.                This

   undermines the very purposes of the ACA and the federal exchange created

   thereunder—transparency and reduction of cost. Many consumers, if they were to learn

   of Oscar’s lower prices, would select an Oscar plan over a Florida Blue plan. Oscar has

   entered other markets in the United States with low-cost plans and achieved large

   enrollment numbers, despite being less established than traditional insurers, in large part

   due to its lower prices and innovation. Beyond Oscar and Orlando, Florida Blue’s

   scheme will likely have the effect of deterring entry by other disruptive competitors in

   many markets across Florida.

         94.     But for the exclusionary conduct described above: (1) Florida Blue’s

   market power in the Relevant Geographic Markets would be lessened; (2) Florida Blue

   would be unable to coerce brokers into the exclusive dealing arrangements described

   above; (3) there would be increased competition in the sale of individual insurance



                                              33
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 34 of 43 PageID 34




   plans; (4) consumers would have access to, and knowledge of, more choices when

   selecting an individual ACA insurance plan; and (5) prices would be lower and the

   quality of care would be higher for consumers.

                                       CAUSES OF ACTION

                                           COUNT I
                            Sherman Act § 2 Claim for Monopolization

           95.    Oscar incorporates by reference the allegations in Paragraphs 1 to 94

   above as fully set forth herein.

           96.    Section 2 of the Sherman Act (15 U.S.C. § 2) prohibits the willful

   monopolization of any part of the trade and commerce among the States.

           97.    Florida Blue possesses monopoly power in the Individual Plan Market in

   the Relevant Geographic Markets and is maintaining this power through exclusionary

   conduct designed to exclude Oscar from competition. This conduct includes coercing

   brokers into exclusive agreements and limiting the supply of brokers through refusals to

   deal.

           98.    Florida Blue’s willful and wrongful maintenance and/or extension of its

   monopoly power is not the result of growth and development as a result of innovation,

   business acumen or by virtue of offering a superior product. Rather, it is a direct

   consequence of Florida Blue’s exclusionary conduct.

           99.    There is no efficiency enhancing, procompetitive justification for Florida

   Blue’s conduct.

           100.   Florida Blue’s conduct has substantially harmed and will continue to

   substantially harm competition in the Individual Plan Market in the Relevant


                                              34
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 35 of 43 PageID 35




   Geographic Markets.       But for Florida Blue’s conduct, Oscar would have more

   successfully entered the Orlando Markets and would enter the Jacksonville Markets and

   Tampa Markets, which it has taken affirmative steps toward and is prepared to do. As a

   result, prices are (and will be) higher, and there will be fewer alternatives for consumers

   in the Individual Plan Market in the Relevant Geographic Markets.

         101.    Florida Blue’s unlawful monopolization of the Individual Plan Market in

   the Relevant Geographic Markets is and will continue to be the proximate cause of

   injury to Oscar, a direct competitor to Florida Blue in the Orlando Markets and a

   prospective competitor in the Jacksonville Markets and Tampa Markets.

         102.    Florida Blue’s activities as alleged herein do not constitute the business of

   insurance, as they do not have the effect of transferring or spreading policyholder risk,

   nor are they an integral part of the policyholder relationship between insurer and

   insured. Moreover, Florida Blue secured its exclusive agreements with brokers through

   coercion and intimidation within the meaning of the McCarran-Ferguson Act.

                                          COUNT II
                      Sherman Act § 2 Claim for Attempted Monopolization

         103.    Oscar incorporates by reference the allegations in Paragraphs 1 to 102

   above as fully set forth herein.

         104.    Section 2 of the Sherman Act (15 U.S.C. § 2) prohibits attempts to

   monopolize any part of the trade and commerce among the States.

         105.    If for any reason, Florida Blue is deemed not to have monopoly power in

   the Individual Plan Market in the Relevant Geographic Markets, there is a dangerous

   probability that Florida Blue will acquire such power. Further, it was Florida Blue’s


                                              35
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 36 of 43 PageID 36




   conscious objective to acquire monopoly power in the Individual Plan Market in the

   Relevant Geographic Markets by and through its exclusionary conduct.

         106.    Florida Blue’s attempt to monopolize is not the result of growth and

   development as a result of innovation, business acumen or by virtue of offering a

   superior product. Rather, it is a direct consequence of Florida Blue’s exclusionary

   conduct.

         107.    There is no efficiency enhancing, procompetitive justification for Florida

   Blue’s conduct.

         108.    Florida Blue’s conduct has substantially harmed and will continue to

   substantially harm competition in the Individual Plan Market in the Relevant

   Geographic Markets.      But for Florida Blue’s conduct, Oscar would have more

   successfully entered the Orlando Markets and would enter the Jacksonville Markets and

   Tampa Markets, which it has taken affirmative steps toward and is prepared to do. As a

   result, prices are (and will be) higher, and there will be fewer alternatives for consumers

   in the Individual Plan Market in the Relevant Geographic Markets.

         109.    Florida Blue’s attempted monopolization of the Individual Plan Market in

   the Relevant Geographic Markets is and will continue to be the proximate cause of

   injury to Oscar, a direct competitor to Florida Blue in the Orlando Markets and a

   prospective competitor in other areas within the State of Florida.

         110.    Florida Blue’s activities as alleged herein do not constitute the business of

   insurance, as they do not have the effect of transferring or spreading policyholder risk,

   nor are they an integral part of the policyholder relationship between insurer and



                                              36
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 37 of 43 PageID 37




   insured. Moreover, Florida Blue secured its exclusive agreements with brokers through

   coercion and intimidation within the meaning of the McCarran-Ferguson Act.

                                       COUNT III
         Sherman Act § 1 Claim Based on Florida Blue’s Exclusive Agreements with

   Brokers

         111.    Oscar incorporates by reference the allegations in Paragraphs 1 to 110

   above as fully set forth herein.

         112.    Section 1 of the Sherman Act (15 U.S.C. § 1) prohibits, inter alia, (1) a

   contract, combination or conspiracy among two or more persons or distinct business

   entities; (2) by which the persons or entities intended to harm or restrain trade or

   commerce among the several States, or with foreign nations; (3) which actually injures

   competition; and (4) that harms the plaintiff as a result of the anticompetitive aspect of

   the practice under scrutiny.

         113.    Florida Blue has entered into exclusive agreements, either in writing or de

   facto, with brokers, which have foreclosed Oscar from a substantial share of brokers.

         114.    These agreements unreasonably restrain trade in the Individual Plan

   Market in the Relevant Geographic Markets.

         115.    Florida Blue has market power in the Individual Plan Market in the

   Relevant Geographic Markets.

         116.    There is no efficiency enhancing, procompetitive justification for the

   agreements between Florida Blue and brokers.

         117.    These agreements have substantially harmed and will continue to

   substantially harm competition in the Individual Plan Market in the Relevant


                                              37
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 38 of 43 PageID 38




   Geographic Markets. But for these agreements, Oscar would have more successfully

   entered the Orlando Markets and would enter the Jacksonville Markets and Tampa

   Markets, which it has taken affirmative steps toward and is prepared to do. As a result,

   prices are (and will be) higher, and there will be fewer alternatives for consumers in the

   Individual Plan Market in the Relevant Geographic Markets.

         118.    These agreements are and will continue to be the proximate cause of

   injury to Oscar.

         119.    Florida Blue’s activities as alleged herein do not constitute the business of

   insurance, as they do not have the effect of transferring or spreading policyholder risk,

   nor are they an integral part of the policyholder relationship between insurer and

   insured. Moreover, Florida Blue secured its exclusive agreements with brokers through

   coercion and intimidation within the meaning of the McCarran-Ferguson Act.

                                          COUNT IV
          Florida Antitrust Act Restraint of Trade § 542.19 Claim for Monopolization
                             and Attempted Monopolization

         120.    Oscar incorporates by reference the allegations in paragraphs 1 to 119

   above as fully set forth herein.

         121.    Florida Statute § 542.19 makes it unlawful to monopolize, or attempt to

   monopolize, any part of the trade or commerce in Florida.

         122.    Florida Statute § 542.16 states that the purpose of the provisions of the

   Florida Antitrust Act law is to complement the body of federal law prohibiting restraints

   of trade or commerce in order to foster effective competition.




                                              38
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 39 of 43 PageID 39




         123.     Accordingly, for the same reasons set forth in Paragraphs 95-110, Florida

   Blue is violating § 542.19 by maintaining or attempting to acquire monopoly power in

   the Individual Plan Market in the Relevant Geographic Markets.

         124.    Unless enjoined, Florida Blue’s conduct will continue to cause injury and

   damage to Oscar, and competition will continue to decrease in the Individual Plan

   Market in the Relevant Geographic Markets.

                                          COUNT V
           Florida Antitrust Act Restraint of Trade § 542.18 Claim Based on Florida
                       Blue’s Exclusive Agreements with Brokers

         125.    Oscar incorporates by reference the allegations in paragraphs 1 to 124

   above as fully set forth herein.

         126.    Florida Statute § 542.18 states that every contract, combination or

   conspiracy in restraint of trade or commerce in this state is unlawful.

         127.    Florida Statute § 542.16 states that the purpose of the provisions of the

   Florida Antitrust Act law is to complement the body of federal law prohibiting restraints

   of trade or commerce in order to foster effective competition.

         128.    Accordingly, for the same reasons set forth in Paragraphs 111-119, Florida

   Blue is violating § 542.18 by entering into exclusive agreements with insurance brokers

   to foreclose Oscar from those brokers and thereby restraining trade in the Individual

   Plan Market in the Relevant Geographic Markets.

         129.    Unless enjoined, Florida Blue’s conduct will continue to cause injury and

   damage to Oscar, and competition will continue to decrease in the Individual Plan

   Market in the Relevant Geographic Markets.



                                               39
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 40 of 43 PageID 40




                                           COUNT VI
                   Claim for Tortious Interference with a Business Relationship

         130.    Oscar incorporates by reference the allegations in paragraphs 1 to 129

   above as fully set forth herein.

         131.    Florida common law prohibits tortious interference with a business

   relationship where: (1) a business relationship exists between the plaintiff and a third

   party; (2) the defendant knows of the relationship; (3) the defendant intentionally and

   unjustifiably interferes with the relationship; and (4) damage was caused to the plaintiff

   as a result of the breach of the relationship.

         132.    Oscar recruited brokers to market and sell Oscar’s insurance plans in the

   Orlando Markets during the 2019 ACA open enrollment period.

         133.    Florida Blue is well aware of Oscar’s business relationships with these

   brokers, which is publicly available information.

         134.    With the intent to sever Oscar from its business partners to avoid

   competition, Florida Blue has threatened and continues to threaten brokers with which

   Oscar does business if those brokers continue to sell Oscar insurance plans.

         135.    Florida Blue’s behavior has been and will continue to be the proximate

   cause of harm to Oscar in the form of lost investment and lost business opportunities.




                                                40
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 41 of 43 PageID 41




                                     PRAYER FOR RELIEF

         136.    WHEREFORE, Plaintiff respectfully demands a trial by jury on all

   matters so triable under law, and respectfully requests that, based on the verdict of the

   jury, that judgment be entered:

         A.      Enjoining Defendants from taking, or threatening to take, any retaliatory

                 or deterrent actions against a broker based on that broker’s marketing of,

                 or consideration of marketing, non-Florida Blue health insurance plans,

                 including suspending or terminating their broker agreement;

         B.      Enjoining Defendants from conditioning a broker’s ability to market their

                 health insurance plans on that broker refusing to market non-Florida Blue

                 health insurance plans;

         C.      Requiring Defendants to remove their exclusive policy from their website

                 and to distribute to each broker that markets Florida Blue plans revised

                 broker criteria;

         D.      Requiring Defendants to inform brokers of any injunction or judgment in

                 this matter, including that Defendants will not retaliate against brokers for

                 selling non-Florida Blue health insurance plans;

         E.      Enjoining Defendants from engaging in any other exclusionary practices

                 that directly or indirectly foreclose Oscar from marketing its health

                 insurance in Florida;

         F.      Awarding Plaintiff treble damages (to the extent the Court finds that such

                 damages may be ascertained), reasonable attorneys’ fees, costs, expenses



                                              41
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 42 of 43 PageID 42




               and such further relief as the Court deems just and proper

   Dated: November 13, 2018               Respectfully Submitted,


                                          /s/ Francis M. McDonald, Jr.
                                          FRANCIS M. MCDONALD, JR., ESQ.
                                          Florida Bar No. 0327093
                                          SARAH A. LONG, ESQ.
                                          Florida Bar No. 0080543
                                          MCDONALD TOOLE WIGGINS, P.A.
                                          111 N. Magnolia Avenue, Suite 1200
                                          Orlando, FL 32801
                                          Telephone: (407) 246-1800
                                          Facsimile: (407) 246-1895
                                          fmcdonald@mtwlegal.com
                                          slong@mtwlegal.com
                                          OscarHealthCorpvBCBS@mtwlegal.com

                                           STEVEN C. SUNSHINE (Pro Hac Vice
                                            Admission to be applied for)
                                          TARA R. REINHART (Pro Hac Vice
                                            Admission to be applied for)
                                          SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                          1440 New York Avenue, NW
                                          Washington, D.C. 20005
                                          Tel: (202) 371-7000
                                          Facsimile: (202) 393-5760
                                          steve.sunshine@skadden.com
                                          tara.reinhart@skadden.com

                                          PAUL M. ECKLES (Pro Hac Vice Admission
                                           to be applied for)
                                          MICHAEL H. MENITOVE (Pro Hac Vice
                                           Admission to be applied for)
                                          MATTHEW LISAGAR (Pro Hac Vice
                                           Admission to be applied for)
                                          SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                          4 Times Square
                                          New York, NY 10036
                                          Tel: (212) 735-3000
                                          Fax: (212) 735-2000


                                            42
Case 6:18-cv-01944-PGB-TBS Document 1 Filed 11/13/18 Page 43 of 43 PageID 43




                                   paul.eckles@skadden.com
                                   michael.menitove@skadden.com
                                   matthew.lisagar@skadden.com




                                     43
